Exhibit A M E N D E DB Y - L A W S OF FARMERS& MERCHANTS BANCORP (a Delaware corporation) Last Amended September 19, 2008 TABLE OF CONTENTS Page ARTICLE I OFFICES 1 Section 1.1 REGISTERED OFFICE 1 Section 1.2 PRINCIPAL EXECUTIVE OFFICE 1 Section 1.3 OTHER OFFICES 1 ARTICLE II MEETINGS OF STOCKHOLDERS 1 Section 2.1 PLACE OF MEETINGS 1 Section 2.2 ANNUAL MEETING 1 Section 2.3 SPECIAL MEETING 1 Section 2.4 NOTICE OF STOCKHOLDERS’ MEETING 1 Section 2.5 MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE 2 Section 2.6 AGENDAS FOR ANNUAL MEETINGS OF STOCKHOLDERS 2 Section 2.7 QUORUM 3 Section 2.8 ADJOURNED MEETING; NOTICE 3 Section 2.9 VOTING 4 Section 2.10 WAIVER OF NOTICE OR CONSENT BY ABSENT STOCKHOLDERS 4 Section 2.11 STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING 5 Section 2.12 RECORD DATE FOR STOCKHOLDER NOTICE, VOTING, AND GIVING CONSENTS 5 Section 2.13 PROXIES 6 Section 2.14 INSPECTORS OF ELECTION 7 Section 2.15 CONDUCT OF MEETINGS 7 ARTICLE III BOARD OF DIRECTORS 8 Section 3.1 POWERS 8 Section 3.2 NUMBER AND QUALIFICATION OF DIRECTORS 8 Section 3.3 ELECTION AND TERM OF OFFICE OF DIRECTORS 8 Section 3.4 NOMINATIONS FOR DIRECTORS 8 Section 3.5 VACANCIES 9 Section 3.6 PLACE OF MEETINGS AND MEETINGS BY TELEPHONE 9 Section 3.7 ANNUAL MEETING 9 i Section 3.8 OTHER REGULAR MEETINGS 10 Section 3.9 SPECIAL MEETINGS 10 Section 3.10 ACTION ON NON AGENDA ITEMS 10 Section 3.11 QUORUM 10 Section 3.12 WAIVER OF NOTICE 10 Section 3.13 ADJOURNMENT 10 Section 3.14 NOTICE OF ADJOURNMENT 11 Section 3.15 ACTION WITHOUT MEETING 11 Section 3.16 FEES AND COMPENSATION OF DIRECTORS 11 Section 3.17 HONORARY DIRECTORS 11 Section 3.18 ADDITIONAL DIRECTOR QUALIFICATIONS 11 ARTICLE IV COMMITTEES 12 Section 4.1 COMMITTEES OF DIRECTORS 12 Section 4.2 MEETINGS AND ACTION OF COMMITTEES 12 ARTICLE V OFFICERS 13 Section 5.1 OFFICERS 13 Section 5.2 DUTIES 13 Section 5.3 ELECTION OF OFFICERS 13 Section 5.4 SUBORDINATE OFFICERS 13 Section 5.5 REMOVAL AND RESIGNATION OF OFFICERS 13 Section 5.6 VACANCIES IN OFFICES 13 Section 5.7 CHAIRMAN OF THE BOARD 13 Section 5.8 VICE CHAIRMAN 14 Section 5.9 PRESIDENT 14 Section 5.10 EXECUTIVE VICE PRESIDENT 14 Section 5.11 CHIEF FINANCIAL OFFICER 14 Section 5.12 SENIOR CREDIT OFFICER 14 Section 5.13 SECRETARY 15 ARTICLE VI RECORDS AND REPORTS 15 Section 6.1 MAINTENANCE AND INSPECTION OF SHARE REGISTER 15 Section 6.2 MAINTENANCE AND INSPECTION OF BY-LAWS 16 Section 6.3 MAINTENANCE AND INSPECTION OF OTHER CORPORATION RECORDS 16 ii Section 6.4 INSPECTION BY DIRECTORS 16 ARTICLE VII GENERAL CORPORATE MATTERS 16 Section 7.1 RECORD DATE FOR PURPOSES OTHER THAN NOTICE AND VOTING 16 Section 7.2 NOTICE BY ELECTRONIC TRANSIMISSION. 17 Section 7.3 CHECKS, DRAFTS, EVIDENCE OF INDEBTEDNESS 17 Section 7.4 CORPORATE CONTRACTS AND INSTRUMENTS; HOW EXECUTED 17 Section 7.5 CERTIFICATE FOR SHARES 17 Section 7.6 LOST CERTIFICATES 18 Section 7.7 REPRESENTATION OF SHARES OF OTHER CORPORATIONS 18 ARTICLE VIII DIVIDENDS 18 ARTICLE IX FISCAL YEAR 18 ARTICLE X CORPORATE SEAL 19 ARTICLE XI INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES AND OTHER CORPORATE AGENTS 19 Section 11.1 RIGHT TO INDEMNIFICATION 19 Section 11.2 RIGHT OF CLAIMANT TO BRING SUIT 20 Section 11.3 NONEXCLUSIVITY OF RIGHTS 20 Section 11.4 INSURANCE 20 ARTICLE XII AMENDMENTS 20 Section 12.1 AMENDMENT BY STOCKHOLDERS 20 Section 12.2 AMENDMENT BY DIRECTORS 21 Section 12.3 CONSTRUCTION AND DEFINITION 21 iii A M E N D E DB Y - L A W S OF Farmers& Merchants Bancorp (a Delaware corporation) ARTICLE I OFFICES Section
